Name: 95/473/EC: Commission Decision of 27 October 1995 establishing the list of approved fish farms in France
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  marketing;  health;  Europe;  fisheries;  agricultural policy
 Date Published: 1995-11-11

 Avis juridique important|31995D047395/473/EC: Commission Decision of 27 October 1995 establishing the list of approved fish farms in France Official Journal L 269 , 11/11/1995 P. 0031 - 0032COMMISSION DECISION of 27 October 1995 establishing the list of approved fish farms in France (Text with EEA relevance) (95/473/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 6 thereof, Whereas Member States may obtain the status of approved farm free of infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for fish farms situated in a zone which is not approved as regards those diseases; Whereas France has, by letter dated 1 August 1995, submitted to the Commission evidence in support of the grant to certain farms, with respect to IHN and VHS, of the status of approved farm situated in a non-approved zone and also the national provisions ensuring compliance with the rules on maintenance of approval; Whereas the Commission and the Member States have examined the evidence sent by France in respect of those farms; Whereas, as a result of the examination, further information has been requested, notably as regards the geographical situation of some of the farms and their water supply; Whereas scrutiny of this information indicates that some farms meet all the requirements of Article 6 of Directive 91/67/EEC; Whereas these farms may therefore enjoy the status of approved farm situated in a non-approved zone; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The fish farms listed in the Annex are recognized as approved farms situated in a non-approved zone with regard to IHN and VHS. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX APPROVED FISH FARMS IN FRANCE WITH RESPECT TO IHN AND VHS 1. Pisciculture de Sarrance PyrÃ ©nÃ ©es-Atlantiques F-40260 Castets 2. Pisciculture des Sources Aveyron F-12540 Cornus